The following opinion was filed April 14, 1896:
Winslow, J.
A motion for rehearing is made in this case on the ground that the “ amount involved ” is the amount of damages laid in the complaint, viz. $100, and hence that the action is appealable, under ch. 215, Laws of 1895.
■ It seems to be considered that the appeal was dismissed because the circuit court found the value of the fish to be but fifty cents, and that we have taken the finding of the circuit court as conclusive upon the question of the “ amount involved.” Such was not the idea intended to be conveyed by the opinion, but some of the language is perhaps subject to *32such, a construction. We have not intended to lay down any ■different doctrine from that laid down by the supreme court of the United States in determining what is the “amount in ■dispute” in a case appealed to that court. The doctrine of that tribunal is well stated in Gorman v. Havird, 141 U. S. 206, as follows: “It is true, as a general rule, that where judgment goes for the defendant the amount of the plaintiff’s claim is the test of jurisdiction, but this rule is subject' •to the qualification that the demand shall appear to have been made in good faith for such amount. If it appear ■clearly from the whole record that under no aspect of the ■case the plaintiff could recover the full amount of his claim (f. e. the amount necessary to confer jurisdiction), this court will decline to assume jurisdiction of the case.” In this ■case, which is simply an action of trespass, the record shows without dispute that there were no circumstances which would justify a verdict for exemplary damages, and that the actual damages under no aspect of the case could exceed ■one dollar. Hence, under the rule above quoted, the appeal must be dismissed.
By the Gowrt.— Eehearing denied.